 CONE MILLS CORP., REVOLUTION DIV.475Cone Mills Corp.,Revolution Div.andTextile Work-ersUnion of America,AFL-CIO, CLC. Cases11-CA-5179 and 11-CA-5264June12, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn February 26, 1974, Administrative Law JudgeStanley N. Ohlbaum issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings," andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Cone Mills Corp.,RevolutionDiv.,Greensboro, North Carolina, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order,substitutingthe attached notice for that of theAdministrative Law Judge.,TheRespondent has excepted to certaincredibilityfindings made bytheAdministrativeLaw Judge.It is the Board's establishedpolicy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderanceof all ofthe relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB 544, enfd. 188 F.2d 362 (C.A. 3). We have carefullyexamined the record and find no basis for reversing his findings.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof theUnitedStatesGovernmentAfter trial before an AdministrativeLaw Judge, atThe National Labor Relations Act gives allemployees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other material aid or protectionTo refrain from any and all of thesethings.WE WILL respect your above-stated rightsunder the National Labor Relations Act.WE WILL NOT, in violation of the NationalLabor Relations Act, change the work shiftassignment of, or dismiss, any employee, or fail orrefuse to reinstate or rehire him or her because heor she has joined the Textile Workers Union ofAmerica, AFL-CIO, CLC, or any other union, orengages in lawful activities on behalf of theUnion.WE WILL NOT discriminate against any employ-ee in regard to his or her hire, tenure, or terms orconditions of employment, so as to discouragemembership in, affiliation with, sympathy for, orlawful activity on behalf of TextileWorkersUnion of America, AFL-CIO, CLC, or any otherlabor organization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce any employee inthe exercise of his or her right to self-organization.WE WILL offer Loye M. Price, whom wetransferred from first shift to second shift inMarch 1973 and then dismissed from our employ-ment later that month because of her unionmembership and activities, immediate and fullreinstatement to her former first-shift job (or, ifthat job is no longer available, to a substantiallyequivalent first-shift job), without prejudice to herseniority and other rights and privileges; and WEWILL also pay her backpay, plus interest, for anypay she has lost because of our dismissal of her,as well as for any babysitter fees expended by herbetween the date of our transfer of her to thesecond shift and the date of her dismissal.All of you are free to join or not to join, the TextileWorkers Union of America, AFL-CIO, CLC, or anyother union, as you see fit, without any interference,restraint, coercion, or discrimination by us in anyway, shape, or form.which all sides had the opportunity to presentCONE MILLS CORP.evidence and arguments, the decision has been issuedREVOLUTION Div.that Cone Mills Corporation, Revolution Division,(Employer)has violated the National Labor Relations Act. Wehave therefore been ordered to post this notice andDatedBycarry out its terms.(Representative)(Title)211NLRB No. 63 476DECISIONSOF NATIONAL LABOR RELATIONS BOARDThis is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ancewith its provisions may be directed to theBoard's Office, 1624 Wachovia Building, 301 NorthMainStreet,Winston-Salem,North Carolina27101, Telephone 919-723-2300.DECISIONI.PRELIMINARY STATEMENT;ISSUESSTANLEY N. OHLBAUM, Administrative Law Judge: Thisconsolidatedproceeding Iunder the National LaborRelationsAct as amended, 29 U.S.C. Sec. 151,et seq.("Act"),was tried before me in Greensboro, NorthCarolina, on various dates between June 26 and August 14,1973, with all parties participating throughout by counselor other representative and afforded full opportunity topresent evidence and contentions,as well as to file briefssubsequent to conclusion of the trial.Briefswere subse-quently received after extension of time for filing thereofupon unopposed application of counsel. The substantialrecord and able briefs have been carefully considered.The principalissuesarewhetherRespondent hasviolated Section 8(a)(1) of the Act through various acts ofinterference,restraint, and coercion aimed at its employ-ees, including interrogations concerning their and otheremployees' Union membership and sympathies, directingemployees to report on Union recruiters, directing employ-ees to withdraw from the Union and harassing them forfailingto do so, and threatening them concerning theirUnion adherence; and whether Respondent has violatedSection 8(a)(3) and (1) through discriminatory personnelpractices toward two employees, including a warningnotice, an onerous work and undesirable shift transfer, anddischarge.Upon the entire record and my observation of thetestimonialdemeanor of the witnesses,Imake thefollowing:FINDINGSAND CONCLUSIONSII.JURISDICTIONAt all material times, Respondent has been and is aNorth Carolina corporation engaged in manufacturingtextile products, owning and operating the plant involvedin this proceeding,known and designated as its Revolutionplant, located at Greensboro, North Carolina. In thecourse and conduct of its business at that plant, during therepresentative year immediately preceding issuance of eachof the complaints, Respondent sold and shipped directly ininterstate commerce therefrom to places outside of NorthCarolina goods valued in excess of $50,000, and alsoCase I I-CA-5179 Charge filed December 26, 1972; complaint issuedFebruary 8, 1973. Case 11-CA-5264: charge filed March 15, 1973, amendedMay 3, 1973; complaint issued April 30, 1973 The caseswereconsolidatedby the Board's RegionalDirector on April 30, 1973.during thesameperiod caused to be shipped directly ininterstate commerce to said plant goods and raw materialsvalued in excess of $50,000.I find that at all material times Respondent has been andisan employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act; and that theCharging Party Union has at all those times been and is alabor organization within the meaning of Section 2(5) ofthe Act.III.ALLEGED UNFAIR LABOR PRACTICESA.BackgroundUnion organizing activity commenced in Respondent'stextilemill in Greensboro in the fall of 1972, with activeparticipation by various of Respondent's employees. Thevarious alleged unfair labor practices to be consideredoccurred within the frame of reference of that organizingcampaign.B.Section8(a)(1): AllegedInterrogations andMiscellaneousOther Alleged Acts of Interference,Restraint,and CoercionThe consolidated amended complaint2 alleges that fromNovember 1, 1972, through March 1, 1973, Respondentengaged in various acts of interference,restraint,andcoercion in violation of Section 8(a)(1) of the Act,including interrogation of employees concerning their andother employees' union membership and sympathies,directing employees to report who was trying to obtainunion card signatures, directing employees to sign unionwithdrawal forms andharassingthem for not doing so, andthreatening them in relation to their union adherence.Evidence concerning these allegations was suppliedthrough testimonyofwitnessesIsley,Fuller,George,Caldwell, and Hayes. Thomas Lee Isley, who was inRespondent's employ for over 6 years until December 18,1972, as a helper in the package dye department, secondshift (3 to 11 p.m.) under Dye House Supervisor Tim Little,testified that in the early evening of December 11, 1972,when he entered the dyehouse men's room he encounteredfellow-employee Fuller and Dye House Supervisor Little,and that Little asked him (Isley) what he thought about theUnion, to which Isley responded that he did not wish totalk about it. According to Isley, who was active on behalfof the Union, with the advent of the Union campaign Littlehad become "very nasty" to him and was "constantly onmy back wherever I went." Isley's discharge on December18-a week after the described bathroom episode-is nothere claimed to have been in violation of the Act.Respondent's former second shift package dyehouseutilityman John E. Fuller3 testified that during the fall1972 union campaign he joined the Union. Fuller claimsthat about a week before Isley's discharge, i.e., on or aboutDecember 11, 1972, he was called to the office of DyeHouse Supervisor Little, who asked him what he thought2Pars. 7(a) through (i), 13, and 153According to Fuller, he was employed from June 12, 1972,to January26, 1973,when he had to quit because Dye House Supervisor Little refusedhim time off to study for his high school examinations. CONE MILLS CORP., REVOLUTION DIV.477about the Union, what he thought it could do for him, andwhether he knew who was giving out Union cards; at thesame time,Little tallied up for Fuller what the Unionwould allegedly cost Fuller in dues, plus fines and strikes,and asked him if he knew what the union had done atanother plant. Little also allegedly stated to him andfellow-employee Snyder (who had walked in and reportedthat Isley had "tried to force [me] to sign a [Union] card")that "If you want your [Union] card back, you could fillout some kind of form that [I] could give [you]." Fuller,who had not indicated he had signed a union card,remarked, "I don't know yet." Fuller asserts that about 2days later, in the restroom, Supervisor Little again askedhim whether he wished to have his union card back; Fullerdeclined the offer. Fuller claims that at this point, hisfellow-employee Isley entered the room and that Littleasked Isley for his views concerning the Union, and thatIsleymade no comment. Thereafter, according to Fuller,Supervisor Little continued to ask him a number of timesduring November and December, 1972-Fuller places it ataround five times-whether he had signed a union card,who else had signed a card, who was distributing cards,and to report to him who was giving out or signing cards;at the sametime,Little allegedly persisted in questioninghim about his union views, insisting that the Union was nogood and soliciting him to withdraw from it. Although, stillaccording to Fuller, he was unsure of whether he had evertold Little he had signed a union card, at some point heindicated to Little that he was for the Union, remarking, "Ididn't have nothing to lose," to which Little replied, "[Youhave] a hell of a lot to lose." Although Fuller also neverindicated to Little that he wanted his union card back, onthe last (according to Fuller, around the fifth) occasionwhen Little raised the subject, Fuller claims he said to him,"Don't ask me about the union no more." Shortlythereafter,Fuller asserts, Little angrily directed him toperform extra duties, including the onerous task, justbefore quitting time, of obtaining a 200-pound load of dyefor the succeeding (i.e., third) shift.4 On January 24, 1973,Fuller testified, he was again asked by Little whether hewould withdraw from the Union, and declined. Two dayslater,on January 26, needing time off to study for his highschool examinations, he failed to obtain it even though hehad an explanatory slip from his school principal, andquit.5Respondent's third-shift spinning department dofferRuth George, who started with Respondent as a sparehand in September 1971, testified that in November orDecember 1972 in her department, Spinning DepartmentSupervisor James Fleetwood approached and asked her if4Fuller concedes that he had done this before, but according to him hehad never been asked to do this "near quitting time."However, he alsoconcedes that on the occasion in question he was(and still is) unaware ofpossible third-shift needs that night.5 It is not here claimed that this termination of Fuller's employmentinvolved any violation of the Act on Respondent's part. According toFuller, when he showed his school principal's slip to Jarvis, a member ofRespondent's personnel office,Jarvis referred him to Dye House SupervisorNick Tsouvelakas.When Fuller could not locate Tsouvelakas,he simply"quit [and]walked out."BOn cross-examination,George testified that subsequent to the aboveepisode she bid for and obtained a better job on the first shift, still undershe had signed a "blue [i.e., Union] card"; she replied thatshe had and that "I would sign two if I had them.' 16Respondent's first-shift doffer, Craven Caldwell, testifiedthat around March 1, 1973, his shift foreman, Everet Mills,told him that the Union was trying to "deceive" him andget his money, but would not make good on its promises;thatwhen it would strike "who [is ] goingto pay yourbill[s]?"Caldwell responded that there would be no strikeunless it wasvoted and that he did not think the employeeswould vote it. Also according to Caldwell, at around thesame date, while inDepartment Head Carlton C. Butler'soffice on an unrelated matter, Foreman Mills remarked,"While we arein here,let's talk about the union," andasked him how he felt about it, to which Caldwell'sresponsewas that with a Union he would probably receivebetter treatment on job bids in view of his seniority.Thereupon, according to Caldwell, Butler interjected thathe was "sick and tired of hearing about the union." Oncross-examination,Caldwell conceded that Butler did notindicate any consequencesin case ofmore union talk; andthat no adverse action has been taken against him inrelation to the described episode.?Finally,Respondent's third-shift package dye depart-ment quill shader8BarbaraHayes describes herself asactive in the union campaign starting around December 5,1972, soliciting members and distributing union buttonsand other material. On or about December 7, according toher testimony, while she was in a plant smoking booth withother employees, Spinning Department Supervisor BobbyBrady questioned her about her union views, eliciting fromher the response that she was for the Union, and told herand the others that the plant had better benefits than otherplants-whichHayesdisputed-andand that theyshould not sign union cards. No other employee wasproduced to corroborate this testimony of Hayes. Alsoaccording to Hayes, around March 1, 1973, she was calledto the office of her Shift Supervisor Gene Lovett, whoasked her how she felt about the Union, to which shereplied that she was for it. According to her furthertestimony,when Lovett quizzed her on the subject of(industrial) violence in South Carolina, her response wasthat she was for the Union but against violence.There-upon, as she testified, Lovett continued to ply her withquestionsconcerningher union views, in which sheremained steadfast; and also persisted in expressing hisown antiunionsentiments.On cross-examination, Hayesconceded that during this discussion Lovett assured herthat it was her right or privilege to do whatever she wantedwith respect to the Union.For Respondent's part, each of its officials or supervisorsimplicated in the described episodes testified, disputingSupervisor Fleetwood;but that, although since the described episode shehas undergone"harassment"by Fleetwood concerning alleged latenesses(which she denies),shedoes not consider herself as having been"mistreated"or discriminated against. She was also a union observer at theBoard-conducted election of March 15, 1973, whichthe Union lost.7Caldwell did,however, testify on cross-examinationthathe has sincereceived some type of adverse personnel action for"beingout too much"for sickness and in relation to a subpoenaed court(notN.L.R.B.)attendance,and that he complained about it. There is no allegation orindication that these are inany wayrelated to the instant proceeding.8 I.e., yarncolormatcher. 478DECISIONSOF NATIONALLABOR RELATIONS BOARDand denying his role as claimed by the employee witnesses.Thus, with regard to the alleged episodes recounted byIsley,Dye House Second Shift Supervisor Timothy AllenLittleacknowledged participating in conversations in themen's roominDecember, 1972, with three of his fivesubordinates-Fuller, Isley, and Snyder. Unsure of whostarted the first of these,Little remembers talking aboutthe cost of union dues with Fuller, when Snyder (Snider)entered the men's room complaining of being"pressuredinto signinga union card" by Isley, at which Fullervolunteered that he, too, had signed a card. In this postureof the situation,under the impression that both Snyder andIsley had been "pressured into signing a union card"-Lit-tle offered to secure information for them, if they wantedit,as towhether and how they could get their cards back orcancel them.According to Little, Snyder indicated hedesired to get his card back but Fuller made no specificcomment. A few days later, according to Little, again inthe men's room, Little asked Fuller whether he had seen anew posteron the bulletin board and whether he hadreceived his copy of a letter from "Mr. Cone" (apparentlyRespondent's principal). At this point, Isley came into themen's room, punching his first into his other hand andremarking he had been "hitting the yam too hard" 9 andwas going to "bust some a- the first person who camealong." Little stoutly denies asking Fuller or Isley whatthey thought about the Union. Little alsodenies assigningany additional or unusual work tasks to Fuller after thesetoilet episodes.Acknowledging that a few days later heasked Fuller about a half hour before quitting time toprocure a drum of dye (weighing about 200 pounds) so thatthe next shift would have it on hand for uninterruptedproduction, Little explains that employees usually takeabout 15 minutes to clean up before quitting time,and thatthis assigned task took no more than 10 minutes,so thatFuller'scleanup time was not interfered with nor hisquitting time delayed;and that it was regular companyoperatingprocedure to have dye on hand for thesucceedingshift(so that the shift could start workpromptly), and that he instructed Fuller-the usual andonly employee whose job it was to do this-to obtain thedrum only because he (Little) noticed there was no dye onhand, the drum being empty, near the end of the secondshift.Little firmly denies ever asking Fuller whether he hadsigned a union card,who was passing out cards or to findout who was doing so, whether he wanted his card back, orhis or other employees'union sentiments;and he deniesB i.e., apparently using theyarn boltsas punching bags.iu 1 would not in any event regard a statementby Little thatan employeehad "a lot to lose" from union adherence,atanyrateunder thecircumstances here described,as violativeof the Act,itbeing a mereprotected expression of opinion.See, e g.,Thomasv. Collins,323 U S. 516,537-538;N.L.R B.v.VirginiaElectric and Power Company,314 U.S. 469;N L.R.B. v. M & W Marine Ways,Inc., 411 F.2d 1070, 1073 (C A. 5, 1969);AAA Lapco, Inc.,197 NLRB 274.11Snyder didnot testifyisOn direct examination,Mills testified that he had expressed theopinion to employeesthat the plantwas paying as much or more money asand had better benefits than a unionized plant.On cross-examination, Millstestified that when two employees approached him and inquired how theycould obtain their union cards back,he answered that thiscould be done bywriting a letter to the Union.It is not alleged or claimed that either of thesestatements or episodes violated the Act.remarking to him that he had a lot to lose from unionadherence.10 Inessence,Little flatly disputes the testimonyofFuller and Isley" or gives their conversations analtogether different cast.On the matter of the described "interrogation" of RuthGeorge, Spinning Department Third Shift Supervisor orAssistant Overseer James Fleetwood denies that he everasked George about signing a union card or as to her unionsentiments,or ever spoke to her about the Union.According to Fleetwood, George made it openly known,including to him, that she was "100 percent for the Union."Notwithstanding this, when-following the Union elec-tion-she bid for a better (i.e., doffer's) job, she obtained iton his recommendation. On cross-examination, Fleetwoodcandidlyconceded thatwhen employees-includingGeorge (whose union views and union membership cardsolicitation activities had been reported to him by otheremployees)--askedhimhow he felt about the Union, heindicated that he personally "didn't like [its] battingaverage" but that the employees should decide forthemselves.Concerning employee Caldwell's described testimony,his Shift Foreman Everet Mills flatly denies ever question-ingCaldwell about his union membership or views.12With regard to the alleged episodes of interrogationnarratedby Barbara Hayes, both of the supervisorsimplicated by her testified in direct and firm contradictionto her testimony. Thus, Spinning Department Third ShiftAssistant Overseer and Supervisor Brady swore solidly thathe never-neither on or about December 7, 1972 (as Hayesclaims),nor at any other time-questioned Hayes abouttheUnion, individually or in a group. On comparativedemeanor observations alone, Brady's denial was moreimpressive than Hayes' assertion. Furthermore, I find itdifficult to believe that Supervisor Brady, as I observedhim, would engage in an interrogation of Hayes in thepresence of other employees, as narrated by Hayes.Moreover, as indicated above, none of the employees whoallegedly (according to Hayes) witnessed the episode wasproduced to corroborate Hayes or to rebut SupervisorBrady. Under these circumstances as well as on compara-tivetestimonialdemeanor observations preferring thetestimony of Brady, I find that it has not been establishedby a fair preponderance of substantial credible evidenceupon the record as a whole, as required, that the allegedepisode of interrogation occurred.13 Hayes' further testi-mony, which has also been set forth above, involvingalleged interrogation by Shift Supervisor Lovett, is likewiseAs for Caldwell'stestimony concerningDepartmentHeadButler'sremark in the presence of Mills that he was"sick and tired of hearing aboutthe union,"Mills did notdeny it and Butler did not testify.However, I findthat the remark, even if made,did not constitute a violationof the Act,being a mere offhand emotional expressionof opinionor state of mind withno coercive intent,portent,or effect.Iwould accordingly in anyevent-even creditingCaldwell's testimony in this aspect-grant Respon-dent'smotion,upon which decision was reserved at the trial,to dismissparagraph 7(i) of the consolidated amended complaint alleging the remarkto be violative of Section 8(a)(1).13 I perceive nothing unlawful about the remark ascribedto Brady byHayes, that the plant had better benefits than other plants.As to this, Bradyfrankly conceded that,after he was informedby hissupervisor, DepartmentHead CarltonButler,that it was permissiblefor him toexpress his personalopinions about theUnion toemployees,he did let those under him (ofwhom Hayes was not one)know his own views,namely that unionized CONE MILLS CORP., REVOLUTION DIV.479strenuously contested by Lovett, who showed himself to bean extremely persuasive and unshaken witness.14 Underthe circumstances, the best I can say is that in the resultingstate of the record, with assertion concerning interrogationcountered by credible firm denial, I would be unjustified increditingHayes rather than Supervisor Lovett (whosetestimonial demeanor was in any event more persuasive tome than that of Hayes), and I therefore do not do so.In sum, then, in this aspect of the case there is a directconflict between the testimony of the indicated employeesand that of various company officials or supervisors.Although I was fairly well impressed with the testimonialdemeanor of the employees, I was in this phase of the casebetter impressed with that of Respondent's officials andsupervisors, who testified on the indicated subjects withunshaken and convincing firmness. Under the circum-stances,I am unable conscientiously to say that I ampersuaded by General Counsel's proof as to these matters,since the scales not only do not tilt in his favor but tilt inRespondent's favor. Thus, in the described aspects of thecase,General Counsel has failed to meet the burden ofpersuasion and proof which is his, and as to those mattersthe allegations of the complaint 15 should be dismissed. SeeAAA Lapco, Inc.,197 NLRB 274;Brotherhood of Painters,Local 76 (Gomez Painting & Decorating Co.),182 NLRB405;Blue Flash Express, Inc.,109 NLRB 591, 592.C.Section 8(a)(3): Alleged Discriminatory andCoerciveWarning,Work and Shift Transfer, andEmployee DischargeThe consolidated amended complaint further alleges isthat on various dates from February 6 to March 26, 1973,Respondent violated Section 8(a)(3) and (1) of the Act bydiscriminatorily and coercively issuing a written warning toan employee (Barbara Hayes); and by assigning moreonerouswork to and thereafter transferring anotheremployee to a less desirable shift and finally dischargingand failing to reinstate her (Loye M. Price).1.Alleged discriminatory and coercive warning toemployee: Barbara HayesOn February 23, 1973, Respondent's third-shift packagedye department quill shader Barbara Hayes-who figuredin alleged incidents of interrogation which have alreadybeen described but not found-received a warning slipwhich it is claimed was issued discriminatorily andcoercively in violation of Section 8(a)(3) and (1). Thewarning slip (G.C. Exh. 15), issued by Shift Supervisorplants did not enjoy more benefits than they did-a version which I creditinpreference to that of Hayes. Although it is neither alleged in thecomplaint nor otherwise claimed that such a remark-even even Hayes'version-constituted a violation of the Act, I would in any event find it notto be.Insofar as concerns the remaining remark ascribed by Hayes toBrady, namely that he told the employees not to sign union cards,it is flatlydenied by Brady. Although this likewise is not alleged in the complaint tohave been made or to be violative of the Act,in any event I credit Brady'sdenial that he said it, again being mindful that none of the other employeeswho allegedly were present was produced to corroborate Hayes or todisputeBrady, either on General Counsel's direct case or on rebuttal.14Lovett(no longer in Respondent's employ)candidly concedes that hedid indeed discuss the Union with Hayes-an openly avowed advocatethereof-in his office,explicitly reassuring her that she had the right to beLovett (about a weekbeforetheincident of interrogation ofher by Lovett alleged by Hayes butnot here found),states:You are being given this written warning for beingaway from your job unnecessarily between 11:05 and11:35 the night of Feb 21/22. There was a normalamount of work available at this time. Continuedneglect of work or failure to comply with companypolicies will result in termination of employment.Employee's Statement:Barbara Hayes refused to signwarning. (sgd.) Gene Lovette. She said she understoodwhat this warning meant.According to Hayes, the circumstances under which thiswarning was issued were as follows. On the evening inquestion (February 21, 1973) she left the package dyedepartment around 11 p.m., reaching the spinning depart-ment around 11:05. Since, as she explains it, she did notfind the machine in operation there, she waited forSpinningDepartment Supervisor Brady, who arrivedaround 11:15, followed about 10 minutes later by themachine operator. According to Hayes, she "wait[ed]" and"look[ed]" for Brady since there was no chalk there for heruse in marking the yarn and she was unable to obtain anywithout a signed order from the supervisor. When Bradyreported to Shift Supervisor Lovett in essence that Hayeshad been doing nothing since 11:05, Hayes denied this.Nevertheless, she received a warning slip-according toher, the first andonly oneshe has ever received-concern-ing this episode, for staying in the bathroom as well asbeing off the job too long.17 Hayes conceded on cross-examination that while "waiting" in the spinning depart-ment on the. occasion in question, she went to get a"Coke."Respondent's witnesses provide a different version ofthis episode.According to Spinning Department ThirdShift Assistant Overseer Brady, at around 11:03 p.m., or afew minutes after the start of the third shift on the eveningin question, he observed Hayes smoking in the smokingbooth in the quill room in his department. He went abouthis duties.When he returned around 11:10 and saw Ms.Hayes still in the smoking booth, he reported this to ShiftSupervisor Lovett around 11:15. At 11:25 he observedHayes still in the smoking booth, this time with a drink inher hand. He later saw Shift Supervisor Lovett talking toBrady. Brady explains that chalk is used for marking yarnwhich has been shaded-about 5 or 6 yarns out of 75-andthat as a quill shader Hayes could work "all night" withoutfor it, but that she had not heardall there wasto say. Hayes apparentlyexpressed herself freelyand forcefully, adheringto her ownstrong views.This accordsessentiallywith Hayes' own testimonyon cross-examination.But Lovettsteadfastly denies that he ever questionedHayes abouther unionviews(which were presumablya matter of common knowledgein the plant,according to herown description of their nature and extent, so thatinterrogatingher on that subject wouldhave been superfluous),and ondemeanor observations I credit his denial. It is not alleged in the complaintnor claimedthat Lovett's other remarks wereviolative of the Act.15 I.e., consolidated amended complaint pars. 7(a) through (i).16Pars.8 through 15.17 It will have been notedthat thewarning slip, set forthabove, containsno mention of excessivebathroomuse or absence. 480DECISIONSOF NATIONALLABOR RELATIONS BOARDit just so long as the yam is marked before being releasedto another department.Respondent's former Dye House Shift Supervisor MelvinG. Lovett-no longer in Respondent's employ-testifiedthat on the occasion in question,when he asked Hayes,soon after 11:20 p.m.,why she was not on the job yet andshe claimed she had no chalk,he showed her a full box initsusual place in a nearby cabinet.18 Lovett also showedMs. Hayes that there were no quills on hand,to which shereplied thattheymight already have been picked up (sheclaimed to have shaded six boxes already, but there wasneither evidence of that nor of any pickup,and she hadnothing marked on her production sheet).Lovett explainsthat the consequence of Hayes' not keeping up with herquill shading work would be to bring weaving departmentoperations to a standstill.He had about 6 or 7 weekspreviously given an oral warning to Hayes, also for notbeing on the job,on that occasion for standing aroundtalking to weave room employees and keeping them fromtheirwork.19On the occasion here in question, whenLovett gave Hayes the written warning set forth above, sherefused to acknowledge receipt of it in writing,accusinghim of issuing it because she was for the Union;Lovettdenied this-she had previously told him she was "100percent for the union"and his response had been (asconceded by Ms.Hayes at the trial) that this was her "rightand ... privilege."As of the date of her testimony in the instant proceeding,Hayes was still employed at her regular job in Respon-dent's plant.Upon Hayes'own testimony,as above recounted, Iwould find that no violationof the Acthas beenestablished,since whether or not Respondent was justifiedin issuing a warning to her under the circumstancesdescribed,ithas not been demonstrated that it was issuedfor discriminatory or coercive reasons in violation of theAct.Unionmembership does not insulate from workcriticism or even discharge.Cf.N.LR.B. v. Bangor Plastics,Inc.,392 F.2d 772, 777 (C.A. 6, 1968).Beyond this,however, preferring the quality of the testimony adducedby Brady and Lovett and therefore crediting it, upon therecord presented I find the episode to have occurred asdescribed by them and that the warning slip was issued forthe reasons assigned by them and not because of anyUnion or otheractivityon the part of Hayes falling withinthe Act's protection,nor otherwise in violation of the Act.2.Alleged discriminatory and coercive personnelactions with regard to, and discharge of, employee:Loye M. PriceIt is alleged that,for discriminatory and coercive reasonsin violation of the Act,on or about February 6 Respondentassignedmore onerous work to its employee Loye M.Price,on or about March 1 transferred her to an unwantedshift,and on or about March 26 finally dismissed her fromits employ.a.Employee's version 20Loye Price entered Respondent's employ on October 12,1971.When she went to Respondent's employment officeon that date,she was accompanied by her husband,AlbertPrice,who also works for Respondent but at a differentplant.Since the Prices have four small children and Mr.Price works second shift,Mrs. Price was unable to workother than the first or third shift,with a preference for thefirst (or, possibly,first and third).Indeed,even then theiryoungest child,who especially requires a watchful pres-ence,is alone for about 5 minutes when both Mr. and Mrs.Price are away during the change of shift.When Mrs. Pricecame in for her job interview,she had an express assurancethat she would be given"a first shift job." 21Mrs. Price,with her husband's assistance,filled out an employmentapplication card(Resp.Exh. 3)in her handwriting inpencil,specifying thereon that she preferred thefirstshift.Various writings were thereafter added to that card inink,but none by Mrs. or Mr.Price;crediting the testimony ofMr. and Mrs.Price,Iexpressly find that none of thoseentries in ink was written by either Mrs. or Mr. Price,including specifically the word"any" which appears in inkin the box relating to shift preference.After filling out the employment application card inpencil,as indicated,Mrs. Price was interviewed-in thepresence of Mr.Price-by Respondent's Assistant Person-nelManager Paige Stout,to whom Mrs.Price explainedthe situation about her children and why she could notwork on the second shift.Stating,"Iunderstand that,"Stout hired Mrs. Price for the first shift.When she washired,Mrs. Price was not told nor was it in any wayindicated to her that her employment or assignment to thefirst shift was temporary.After a brief period as a sparehand pending training as a battery filler22(the job forwhich she was hired),Mrs. Price was placed on a first-shiftbattery filling job, at which she continued until March 29,1972, when in the course of that work she sustained aninjury to her foot.Notwithstanding this injury,Mrs. Pricecontinued at her work for several months until early JulyIsSupervisor Brady swore at the trial that at no time during this entireepisode,from the moment he first saw Hayes,had he,Lovett,or anybodyelse authorized to do so(a written order is necessary)placed any chalk inthe cabinet-indicating it was already there,as Lovett testified.19Lovett had also previously issued a written warning to Hayes forlateness.to Except to the extent otherwise indicated, the account which follows isbased upon the testimony of Loye and Albert Price.21According to credited testimony of Albert Price,this assurance wasfrom Respondent's personnel man, Larry Laws, who was unexplainedly notproduced by Respondent to dispute this testimony in any way.22A battery filler loads or fills "batteries"on looms.A "battery,"locatedon the right side of the loom, is a collection of 21 or 22 bobbins,each ofwhich contains thread.When the"battery"is loaded with bobbins, itprovides a continuous supply of yam for the loom. The battery filler'sbobbins are loaded on carts or buggies weighing perhaps 75 or morepounds,which are pushed around by the battery filler,whose job thusrequires constant hand-pushing of these carts as well as continuous walkingfrom loom to loom. CONE MILLS CORP., REVOLUTION DIV.1972, at which time she was ordered off her feet and workby a medical specialist.23Mrs. Price returned to worktoward the end of December 1972, on a trial basis at asitting job24 until around January 25, 1973, when herphysician indicated (Resp. Exh. 1) she could be placed towork standing no more than 4 hours per day. However,Mrs. Price was not assigned to work requiring standinguntil February 6, immediately upon her return to the plantfrom a National Labor Relations Board hearing which shehad been subpoenaed to attend as a union witness 25Mrs.Price had joined the Textile Workers Union ofAmerica, AFL-CIO, CLC, Charging Party herein, in lateJanuary 1973. Pursuant to a subpoena requiring herappearance as a union witness, Mrs. Price attended aNLRB preelection hearing on February 6, 1973, at whichRespondent's Assistant Personnel Manager Stout and hissuperior, PersonnelManager Billie G. Jarvis, were alsopresent.26 Upon Mrs. Price's return to the plant, at around1:15 p.m., she was immediately directed by First-ShiftSupervisor Charles E. Meyers to discontinue her sedentarywork and to start filling batteries.When she at firstdemurred at this precipitate change to the fully standing,"more or less a running job" but certainly one requiringcontinuous walking, she was told they were shorthanded.27From then on, Mrs. Price was kept at this work of battery-filling for 4 hours a day (the remainder of the time beingon sedentary work, as a push-offer or as a stripper).Shortly before her attendance at the February 6 NLRBhearing,Mrs. Price had commenced wearing "Vote Yes"and "I support the TWUA" buttons in the plant. OnMarch 1,Mrs.Pricewas called to the office byDepartment Head Carl Purvis, who informed her that shewas being transferred to the second shift (i.e., the shift onwhich she had previously made it clear she was unable towork because her husband was working on that shift andthat their four small children would be left unattended).Mrs. Price said she could not work second shift, butindicated she could work third. Shortly thereafter herforeman, Meyers, announced to her, "Second [shift] or nojob."Under the circumstances,Mrs. Price arranged tohave her aged mother (near 70 and on crutches) babysitwith the children, at $25 per week. At the same time-shortly prior to the union election scheduled for March15-Mrs. Price made a recording for the Union's "FactLine," for use by the Union on the telephone in its23 I,e.,Dr. Carter, an orthopedist. According to Mr. Price, Dr. Carterfound Mrs.Price's foot tobe in suchserious condition that shewas unableto return towork for 51/2 or 6 months, afteranother physician to whomRespondent's personneloffice had referredher hadearlierindicated (Resp.Exh. 24) she could return to work.24 I.e., push-offer, cleaning quills.Mrs. Price's physician had indicatedon December26, 1972,that shecould return to work"on a sit-down jobonly"(Resp. Exh. 21).25Thisisconfirmedby Respondent's records. According to Respon-dent's notationon thereverse sideof Dr. Carter'spermissionfor Mrs. Priceto start to work4 hours standing,Respondent "actually began using her 4hrs. standingon 2-6-73."28Mrs.Price didnot testify at that hearing.27General Counselwitness HildaPrice, unrelated to Mr. or Mrs. Price,and as of the dateof theinstant trial still (and since1966) in the employ ofRespondent,alsoattendedthe February 6 NLRB preelectionhearing as asubpoenaed witness.HildaPrice testifiedcredibly that upon her return tothe plant from thathearing,Department HeadCarl Purvis-who figuresprominentlyin the shift transferand discharge of Mrs. Loye Price to be481preelection campaign, describing her experiences with theCompany since she had appeared at the NLRB hearing asa subpoenaed witness and her transfer to the unwantedsecond shift with the consequent necessity of hiring ababysitter and thereby reducing the family income. Whenthis recordedmessage beganto be used on the telephone,Department Head Purvis informed Mrs. Price, "I heardyou[r] telephonemessage. . . You are a good telephonetalker.You are also a good liar." Thereafter, while at a"Coke" machine with four coworkers, Mrs. Price alone ofthe four was singled out by a supervisor and ordered backto work without a drink.On March 20, 1973,28 Mrs. Price's mother, who had beenbabysitting for the Prices sinceMrs. Price's unwantedtransfer to the second shift on March 5, was hospitalizedbecause ofserious illness.Unable to obtain anotherbabysitter,Mrs. Price notified Department Head Purvis,telephoning him every day for 5 successive days, describingthe situation to him and exhorting him to permit her towork on either the first or the third shift. When Purvisclaimed he did not "need" anybody "battery filling" oneither of those shifts, Mrs. Price reminded him that therewere various other jobs,enumeratingthem, for which shewas qualified, but Purvis turned her down, insisting thatany continued failure byMrs. Price to return to thesecond-shiftbattery-filling job to which she had beentransferred would constitute "unexcused absence" underthe Company's "rules."Unaware of any such "rule," Mrs.Pricewas unable to obtain any booklet or publicationdescribing it, being told that she "wasn'tqualified for arule book .1129On March 25 or 26, Mr. Price telephoned Purvis andadvised him that he and Mrs. Price were utterly unable sofar to obtain a babysitter-necessitatedby Respondent'stransfer ofMrs. Price to the unwanted second shift-ex-cept at a prohibitive $40 per week; and that Mrs. Pricecould work on the first shift for which she was hired or onthe third shift. Purvis thereupon remarked that Mrs. Price'sjob application indicated"any"shift-which Price firmlydisputed.3oMrs.Price subsequently received a "separation notice"fromRespondent indicating she was "discharged formisconduct (connected with work)" 31 because of "fiveunexcused absences on 3-26, 3-27, 3-28, 3-29, and3-30-73.Unacceptable reason for absence: Lack ofdescribed-questioned her regarding the subpoena,how she had obtainedit,and howlong she was there.Hilda Price also swore that subsequently,around theend of April, she was called to the plantoffice bySuperinten-dentor Plant Manager Ray Stallings,who in the presence of Purvisquestioned her on the subject of what she "thought the unioncould do forme that thecompany couldn't" and concerning related matters.Stallingsdid not testify here.28The Unionhad lost the March 15 representation election.29Mrs.Price also testified that certain"rules," which she was unable torememberor to preciselyreconstruct, had been posted when she was firsthiredinOctober 1971, and possiblylater. (These werenot produced byRespondent at the trial.)She recalled obtaining an employees'handbookwhen she was firstemployed,but could not locate it, not was she successfulin attempting to obtain another; nor was anyproducedby Respondent atthe trial.30 Findings concerning this, supportingPrice'sposition, havebeen madeabove.31Mrs. Price wasby reasonthereof presumably rendered ineligible forunemployment insurance benefits. 482DECISIONSOF NATIONALLABOR RELATIONS BOARDbabysitter."Mrs. Price has not been reinstated or rehiredsinceher termination.b.Respondent's versionConcerning what took place at- Respondent's prehireprocedures when,asMr.arldMrs.Price testified,Mrs.Price explicitly itated she would be unable to accfpt a jobor work on the second shift,and indicated a preference andwas hired for the first shift,Respondent produced at thetrial only one witness having any part in those procedures-namely, its former Assistant Personnel Manager at therevolution division,Paige Stout(Mr. Stout is now em-ployed at Respondent'smain office annex),who participat-ed only to the extent of interviewing Mrs. Priceafterthepreliminary procedures including her filling out of theemployment application from on which,asalreadydescribed,she indicatedfirstshiftand some other person32without her knowledge or authorization at some subse-quent time added the word"any" in ink.33 Withoutexplanation, Respondent failed to produce at the trial theclerk or clerks who interviewed Mrs. Price-and who,according to Assistant Personnel Manager Stout,elicitedfrom Mrs. Price her shift preference-thus leaving thetestimony of Mr.and Mrs.Price in that regarduncontra-dicted.The testimonyof Assistant Personnel Manager Stoutconcerning his prehire interview of Mrs.Price itself leavesthe account of Mr.and Mrs.Price essentially uncontradict-ed, since Stout testified at the trial that he is not onlyunable to recall the critical conversation in questionbut not"even the gistof it"-even after attempting to refresh hisrecollection by studying Mrs. Price's employment applica-tion form(Resp.Exh. 3).Itwill be recalled that I havealready credited the accounts of Mr.and Mrs. Priceconcerning Mrs. Price's prehire procedures and interview,including her explicit ruling out of the second shift and herbeing hired for the first shift 34Although Respondent adduced much testimony35 at-tempting to throw doubt on Mrs.Price's efficiency,or evenqualification,as a battery filler,it is unnecessary to dwell32 Identified by Assistant Personnel Manager Stout as Mrs.Edna Jonesof Respondent's Central Employment Office.Without explanation,Respon-dent did not call Mrs. Jones to testify.33Although Department Head Purvis also offered some testimony onthis subject, it was clearly not based on personal participation or knowledgesince he was not there,took no part in the hiring process,and conceded heneither hired Mrs. Price nor spoke to her before she was hired.A "personnel profile" (Reap. Exh. 20A) on Mrs. Price,maintained byRespondent'sPersonnel Secretary Brenda Hatcher,concededly does notreflect actual facts (e.g., shift actually worked-inMrs.Price's can,thefirstshift),but at best only what isreportedto Hatcher or what she istoldto putdown by some unspecified person or persons at some unspecified timeunder unspecified circumstances,Hatcher conceding that she merely putsdown what she is told,with no knowledge of or necessary relationship to theactual facts. (In any event,it is to be noted that that document refers to Mrs.Price's shift as"3"-certainly not thesecondshift,which Mrs. Price hadexplicitly ruled out. Had Mrs. Price been transferred from the first to thethird shift in March,she would presumably have been able to keep her job,since she and Mr.Price would not both have had to be away from home atthe same time(second shift)leaving the children unattended and thebabysitter problem would not have been involved.)34Assistant Personnel Manager Stout testifiedexplicitlyat the trial thatifa job is not available for the shift specifiedby anapplicant foremployment,the applicant isnot hired35Through Respondent's witnesses Day, Jackson,Meyers,Hatcher, andPurvis.upon it here, since Mrs.Price wasneither transferred to thesecond shift-as battery filler, it is tobenoted-nordismissed for that reason, but only-as shown on her"separation notice" and as expressly conceded at the trialby Department Head Purvis, the prime mover in Mrs.Price's discharge-becauseof "fiveunexcusedabsences"arisingout of her inability to obtain a babysitter,precipitated by Respondent's transferof her to the secondshift on which she had all along indicated she would nottake the job and could not work.38Testimony relating to the unsolicited transfer of Mrs.Price to the second shift and her subsequent dismissal fromemployment, was adduced by Respondent through itswitnessesMeyers,Miller,and Purvis S7 Respondent'sWeaving Department First Shift Supervisor Charles E.Meyers, who has served in that capacity for 13 years andunder whom Mrs. Price worked on the first shift, testifiedthat in late February 1973, while he and SupervisorTraineeNathan StewartMiller 3d were in WeavingDepartment Head Purvis' office, the latter called Mrs.Price in to transfer her to another shift. According toMeyers-whom I discredit in thisrespect sinceit is directlycontrary to fact and Respondent's own records-Mrs.Price said she could not work on the third shift and hadtold this to AssistantPersonnelManager Stout when shewas hired, but could work on the second shift, whereuponPurvis gave her until the end of the week to secure ababysitter.38Meyers further testified that, after a discus-sion with Purvis,he assignedMrs. Price to the standup jobof battery filling, for the firsttime sinceher foot disability,promptly upon her return to the plant from the NLRBhearing on February 6, 1973.Meyers conceded that if Purvishad not transferred Mrs. Price to the second shift from herfirst shift job on March 5, he (Meyers) would have continuedto use her 4 hours on battery filling and 4 hours on sedentarywork, barring a further medicalstatement-and depending onthat would have used her 8 hours on battery filling or 8 hourson sedentary work, "wherever we needed her."39 AccordingtoMeyers, Purvis indicated to Mrs. Price only that he"needed her on the other [i.e., second] shift,"notthat he3e If, however,a finding on this were essential,Iwould findthatMrs.Price's performanceas a batteryfiller was at an acceptableand satisfactorylevel of competence.I credit her testimony that she was at no time given anyindication that she was unsatisfactory as a battery filler.The fact isthat shewas placed into thebatteryfiller job following a period ofon-the-job andtechnical training,and was retained in that job during the remainder of her11/2-yearperiod of employment with Respondent.I expresslydiscredit thetestimony ofPurvis purporting to indicate or suggest that Mrs. Price was notqualified as a battery filler. Based upon testimonial demeanor observationsand for other reasons to be explicated below, I formed a poor impression ofPurvis' credibilityon the subjectof Mrs.Price in this case.Furthermore, it isdifficulttounderstandwhy, if Mrs.Pricewas an unqualified orunsatisfactorybatteryfiller,Purvis retainedher inRespondent's employ aslong as he did as abattery filler, and why heassigned her, as hedid, to thejob of batteryfilling on the second shift as late as March 1973.37Respondent's witnesses Peggy Brothers (weaveroom timekeeper) andBrenda Hatcher(personnel secretary)also identified various time andpersonnel records.38Also according toMeyers,just before leaving the officeMrs. Priceremarked that thethirdshiftmight be better because of thebabysitterproblem,but nothing further was said.39This not only furtherindicatesMrs. Price's acceptability as a batteryfiller,but shows that at the time of her transfer to the second shiftby Purvison March 5 there was need for her continued servicesas a battery filler onthe first shift,as well as in sedentaryworkon the first shift. CONE MILLS CORP., REVOLUTION DIV.483didnot;need her on the, first shift.Meyers was unable toexplain atthe teal.why, if as-now claimed Mrs.Price washired for a shift other than the first shift,she waspermittedto workon the first shift for almost1-1/2 years, and thentransferred to the second shift(i.e., theonly shift she hadall along specified as unacceptableto her) after activelyengaging in protected concertedactivity.Concedingawareness of the union"Fact Line" pro-union recordingbyMrs.Price for the union organizationaltelephonecampaign,and thatitwas discussedbetween him andPurvis,Meyers at first professedto be unable to recallwhether he first heard about it beforeor after Mrs. Price'sdischarge on March 26.40 Finally,Meyers in effect concededthat the work being performed by Mrs. Price on March 5,1973, on the first shift was work that had to be done, and thatafterMrs. Price was transferredto thesecond shift the workshe had been doing continued to bedone by others.Nathan Stewart Miller 3d,a supervisor trainee underDepartment HeadPurvis for about 6 months when he tookthe witness stand here,testifiedthat he was present duringthe aforedescribed meeting in Purvis'officewhen Mrs.Pricewas transferred to the secondshift.According toMiller,after first inquiringabout her health Purvis pointedout to Mrs.Price that she had been"hired for anotherShift" 41 and thathe "neededher on the second shift morethan he neededher on the third." 42Carl Purvishas been in Respondent'semploy for 32years, and has been its OverseerofWeaving-responsibleoverall for allthreeshifts-for 6 years. Purvis testified thatitwas he who directed that Mrs.Price be assigned tobatteryfilling upon her returnto the plant from the NLRBhearing onFebruary 6 (she had beenon sedentary workuntil thenbecause of her foot injury)becausehe "needed"her todo that at just that time,and that this "need"continued for the next three weeks,atwhich time he"needed"her on the secondshift rather than the first (orthird) shiftso he transferredher to the second shift.According to Purvis,when he summonedMrs. Price to hisoffice(with his subordinatesMeyers and Miller there), he"told [her] thatshe knew" that she had not been hired(almost ayear and a half before that) for the first but forthe third shift,whereuponMrs. Price responded that shehad informed Assistant PersonnelManager Stout when shewas hired that she"would not have third shift on a silverplatter." Thereupon,still accordingto testimony of Purviswhich I donot credit, Purvisfurther "reminded"Mrs.Price thatshe had"agreed" to be put on thesecondshiftwhen she had come off a trainingprogram unsatisfactori-ly-almost ayear prior to this. Claiming that he "needed"her on the second shift,Purvisthen assigned Mrs. Price to40On redirect examination, Meyers retrieved his position by stating itwas after Mrs. Price was transferred to the second shift on March 5 that helearned about her recorded message on behalf of the Union.41This is what Miller testified on cross-examination.On directexamination he had sworn that Purvis informed Mrs. Price that she had notbeen hired for the first but for the third shift,and that Mrs. Price said shehad told Assistant Personnel Manager Stout that she"wouldn't have thirdshift on a silver platter."There is nothing to suggest why the awareness that Mrs. Price had been"hired for another shift"should suddenly dawn on Purvis after a year and ahalf, and then require precipitate action of the nature described.43Miller purported not to recall whether Purvis indicated why he neededMrs. Price more on the second shift nor what she would be doing there.that shift, with Mrs. Price according to him indicating onlythat the third shift would or "might" be better since herhusband also worked on the second shift.Mrs.Price reported on the second shift (3 to 11 p.m.)on the following Monday, March 5, working 4 hours fillingbatteries and 4 hours at sedentary work, at the same salaryof $2.16 per hour or $86 weekly gross. About a week later,Purvis-stillaccording to his testimony-approached herduring her break period around 8:30 p.m.43 and told herthat he had heard her recordedunion message on thetelephone and that although she had a nice voice she hadlied, that she knew better, and asked her why she thoughtshe wasentitled to "special privileges." In Purvis' words, "I[Purvis] was unhappywith the messagethat she had givenout . . . [because] a lot ofitwas untrue.... I called her aliar."The following week, he received a note on March 21and on March 22 a telephone call from Mrs. Price that hermother, who had beenserving asher babysittersince shehad been transferred to the second shift, was gravely ill andrequestingtimeoff, and Purvis excused her for the next 2days (Thursday and Friday). On Sunday, Mrs. Price againcalled Purvis, informinghim the situation was unchanged.This time, Purvis told her it was her "responsibility." OnMonday and Tuesday (March 26 and 27) Mrs. Price againcalled in to thesame effect; this time, Purvis told her it wasan "unexcused absence." On the next day (Wednesday,March 28) Purvis told Mrs. Price "her job would be doneaway with for five unexcused absences";Mr. Pricethereupon advised Purvis that the matter would be placedbefore the LaborBoard.Also according to Purvis, he(Purvis) pointed out that therewereother jobs posted openfor bidding, including a first-shift job; however, I do notcredit Purvis' testimony in this regard,sinceheconvinc-ingly professed to be unable to recall what those other jobswere, while conceding that Mrs. Price could pet form themeven with her partial disability, and since he was unable tosuggest why Mrs. Price would not bid on such a job sinceshe desperately wanted a first-shift job.44Explaining that Respondent has a "written" and "post-ed" policy regarding "unexcused" absences-of which heneither produced a copy at the trial nor professedly wasable to remember the contents 45-Purvis further explainedthat it is he who decides what is "excused" or "unexcused."Purvis asserts that heusesthe seniority system forassignment to all jobs on all three shifts in the weaveroom,the "normal production priorities" being first, second, andthird shift, in that order; therebeing some95 first, 80second, and 80 third-shift weaveroom jobs. He identifiedHilda Price asa first-shiftbattery filler in and sinceJanuary 1973. Purvis impressed me as equivocatingMiller strongly impressed me as undisguisedly hostile to Mrs. Price andpatently eager to please his superiors with his testimony, even to the point ofextending it to matters(e.g.,Mrs. Price's job capacity)concerning which helacked personal knowledge.43 Purvis normally leaves the plant by 5 or 6 p.m.44 The"Notice of UnexcusedAbsence"toMrs. Price,signed by Purvisand upon which Respondent bases her dismissal,refers to dates March 26through March 30 although it is dated March 26.45 Seeminglycontrary tothis,Respondent's Personnel Manager Billie GJarvis testified that Respondent hasno writtenrule or policyconcerning whatreasons for absences will or may be considered acceptable; and he concedesthatMrs. Price could well have been excused under the circumstances "ifmanagement had been so inclined. 484DECISIONSOF NATIONALLABOR RELATIONS BOARDunnecessarily and certainly unconvincingly on the subjectof whether or not there have been employees other thanMrs. Price who have been compelled tochangeshift againsttheir desire,on pain of losing their job; and in view ofPurvis' testimonial demeanor while responding to this lineof questioning,I find that Respondenthas byno meansshown that Mrs. Price'sshift transfer upon the basisasserted by Respondent was not unique.c.ResolutionResolving issues of credibility,based upon comparativetestimonial demeanor as closely observed,46 and upon therecord as a whole,I find that Respondent's transfer of Mrs.Price from her first-shift job to the second shift on March5, 1973,under the circumstances described,was discrimi-natory and coercive,as alleged in the complaint,and thatits alleged reason therefor was pretextual;and, further, thatRespondent'sdismissal of Mrs.Price on or about March26, 1973,for which the stage had been set by Respondent'stransfer of Mrs.Price to the second shift on March 5, waslikewise discriminatory and coercive as alleged,and thatthe reason assigned by Respondent therefor was similarlypretextual.When Mrs. Price applied for employment with and washiredby Respondent in October 1971, she and herhusband,who was already in Respondent's employ on thesecond shift,expressly explained to Respondent thatbecause they had four young children Mrs. Price could notaccept employment on the same(second) shift as herhusband;and she in effect so specified in writing on herjob application form.She was hired on the understandingand assurance that she would not be required to work onthe second shift,and she was hired for and placed on thefirst shift, on which shift she was continued for almost ayear and a half.Mrs.Price's employment difficulties with Respondentdate from the very day when she was observed byRespondent's officials to appear at a NLRB preelectionhearing,which she had been subpoenaed to attend as aunion witness. (Mrs. Price had also stepped up her unionorganizational activities by wearing"Vote Yes" and "Isupport theTWUA"buttons in the plant.)Immediately48 1 have taken into account the usual type of discrepancies,includingcertain details between the testimony of Mrs Price and her uncross-examined pretrial statement;nevertheless,on the whole I was wellimpressedwithMrs. Price-a plain but earnest and sincere person oflimited schooling-as a witness and believe her account in its major,controlling aspects to be essentially accurate and true.Mrs. Price's husband,Albert Price,was a particularly impressive witness who remained unshakenon able cross-examination.Iwas not similarly favorably impressed with thetestimony of Respondent's witnesses Purvis, Meyers, and Miller; Purvisparticularly demonstrating what appeared to be a sharp bias against MrsPrice,for that or other reasons coloring, shading,accommodating, orobscuring or masking facts or circumstances testified to which are central toresolution of the issues affecting Mrs. Price.On balance, therefore, I haveno hesitation in regarding the testimony of Mr.and Mrs.Price as weightierthan that of Respondent's countervailing witnesses.47 Inasmuch as Mrs. Price's physician had, shortly before this, indicatedthatMrs. Price could be placed on 4 hours standing work per day, eventhough Respondent had not so assigned her I do not find Respondent'saction in precipitately assigning her to that task upon her return from theNLRB hearing on February 6 was discriminatory or coercive(as alleged inparagraphs"9" and"12" through"15" of the complaint),even though theabrupt change of assignment under the circumstances described issuspicious. (No violation of Section 8(a)(4) of the Act is alleged in theupon her return to the plant from the February 6 NLRBhearing, she was taken off the sedentary work she had beendoing (including that very morning) because of anindustrial injury to her foot suffered in Respondent's plant,and assigned to the task of battery filling requiringcontinuous walking as well as the pushing of a heavy cartor buggy.47Shortly thereafter, on March 1, Mrs. Price was precipi-tately and against her will, as well as contrary to hercorrect understanding with Respondent when she acceptedemployment there, for no convincing reason here factuallyestablished singled out from all of the first-shift batteryfillers and transferred to thesecondshift-the shift she hadexplicitly specified she could not work on because herhusband was also employed by Respondent on that shiftand their four young children would be left alone at homeif they were both absent on the same shift. Mrs. Price'sprotestations, however, were to no avail, and she was overher objection transferred to the second shift. She submittedto this unwanted transfer because of her need for the joband income, a gross weeklywageof about $85, out ofwhich she was then constrained (after her transfer to thesecond shift) to expend $25 per week to her mother as abargain-rate babysitter (no others were obtainable for lessthan $40 per week).Respondent's transfer of Mrs. Price to the second shifton March 5-coupled with her further stepped-up unionorganizational activities inmaking a recording for theUnion's use in its preelection campaign, detailing herrecentwork experiences including her transfer to thesecond shift-set the stage for her dismissal a few weekslater,when her mother became seriously ill and had to behospitalized, eliminating her as the babysitter: Respon-dent's supervisor, Purvis, who had engineered Mrs. Price'stransfer to the second shift and who concedes he was"unhappy" with Mrs. Price because of her recording fortheUnion,48 refused in his own absolute "discretion" toaccept this as an "excuse" for Mrs. Price's temporaryabsence from work and also in his own absolute "discre-tion" refused to transfer her to either a first- or third-shiftjob, which according to his own testimony, was available.49Under the circumstances shown and found, Respon-complaint.)48There is, to be sure,indicationthat other employeesalso participatedin the Union's recorded organizational campaign telephone messages. Butthe precise nature of those other messages is undisclosed,as are also thecircumstances thereof,the personsinvolved and their employmentstatus,and the impact if any on management;and the consequences, if any, wereunexplored.AccordingtoSupervisorMeyers'testimony,Mrs. Price'stelephone message spoke of her"mistreatment,her job had been takenawayfrom her; and something about if they could takeher job, they could takesomebodyelse's and so on." Such expressionscould obviously have anabrasive effect upon an employer and his supervisors.There isno indicationthat the recorded message of any other employee had similar thrust, qualityorweight,or thatRespondentfound anyother messagecomparablyobjectionable or objectionable at all.49AsRespondent'switness Charles E. Meyers,Mrs. Price's immediatesupervisor, testified,when Mrs. Price was transferredby Purvis to thesecond shift, he had continuing need for her serviceson thefirstshift, andher work on the first shift was thereafter performedby otherson that shift;and he also continuedto have other jobs and work available for her to doon the first shift.Meyers enumerated a long list ofsuch jobs. (While on thewitness stand as Respondent'switness,Respondent'sAssistant PersonnelManager Stout also testified that the plant has numeroustypes of jobsavailable, even for those whose scores on its prehire tests are as low as only CONE MILLS CORP., REVOLUTION DIV.dent's transfer of Mrs. Price from her first shift job to thesecond shift on March 5 was not in fact for the reasonassigned by Respondent,nor was its dismissal of Mrs.Price on or about March 26 or March 30 for the reasonassigned by it. Those reasons were pretextuous. The truereason for each of those personnel actions was Mrs. Price'sstepped-upUnion organizational activities, protectedunder the Act, the "straw that broke the camel's back"beingMrs. Price'sUnion campaign recording, whichundoubtedly was an intolerable thorn in Purvis' side.Realistically, this is the only explanation which truly fitsthe facts. The "explanations" now advanced by Respon-dent simply "fail[s] to stand under scrutiny"(N .LR.B. v.Thomas W. Dant, Robert E. Dant, d/b/a Dant & Russell,Ltd.,207 F.2d 165 167 (C.A. 9)) Cf.Cedar Corp. d/b/aWestside Manor Nursing Home,203 NLRB No. 33.CONCLUSIONS OF LAW1.Jurisdiction is properly asserted in this proceeding.2.By its conduct set forth and found in section III,supra,consistingof its transfer of its employee Loye M.Price from the first to the second shift on or about March5,1973,under the circumstances described, and itsdismissalof Loye M. Price from its employ on or aboutMarch 26 or 30, 1973, under the circumstances described,and its failureand refusal to reinstate or rehire her sincethat time,Respondent has engaged and is continuing toengage inunfair labor practices in violation of Section8(a)(3) and (1) of the National Labor Relations Act asamended.3.Said unfair labor practices have affected, affect, andunless permanently restrained and enjoined will continueto affect commerce within the meaning of Section 2(6) and(7) of said Act.4.Ithas not been established by a preponderance ofsubstantial credible evidence upon the record as a wholethatRespondent has committed any of the other actsalleged in thecomplaint to have constituted unfair laborpractices, nor that such acts constituted violations of saidAct.THE REMEDYHaving been found to have violated Section 8(a)(3) and(1) of the Act in respect to its shift transfer and dismissal ofLoye M. Price and its failure to reinstate or reemploy her,Respondent should be ordered to cease and desisttherefrom and to offer her reinstatement to her former (or,ifno longer available, in that case equivalent) first-shiftjob, together with backpay as appropriate, less applicableinterimearnings if any, plus interest, computed asdelineated in F.W.Woolworth Company,90 NLRB 289,4 correct answers to60 or 70questions.)Moreover,such records asRespondent itself introduced at the hearing(Resp. Exhs. 18 and 19) indicatenot only job vacancies on thefirst-shiftbut also a seemingly high rate ofabsenteeism,includingbatteryfillers and "spare help ... a regular job";forexample,8 absentees out of 15-20first-shiftweaveroom(east and westend) employees(Resp.Exh. 19;Feb. 6, 1973), and on the preceding day ontop of the same number of absentees an additional6 jobs (including batteryfilling)not being done(Resp.Exh. 18).Accordingto Respondent's ownwitness, weaveroom timekeeper Peggy Brothers,thiswas not anunusualrate485andIsis Plumbing & Heating Co.,138 NLRB 716, makingnecessary records available for computation purposes.Respondent should also be required to reimburse Mrs.Price for babysitter fees expended between the date of herdiscriminatory transfer to the second shift and herdischarge.Respondent should further be required to postthe usual Notice To Employees to the effect that it willrepairsuch violation, and desist from further suchviolation and interference with its employees' rights underthe Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, there is hereby issued the following recommended:ORDER50Itishereby ordered that Respondent, ConeMillsCorporation,RevolutionDivision, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Changing the workshift assignmentof any employeeagainst his will, discharging any employee, or failing andrefusing to reinstate or rehire any employee, in violation ofSection 8(a)(3) or (1) of the National Labor Relations Actas amended, because said employee has engaged in unionorganizational or other concerted activity protected by andlawful under said Act.(b)Discriminating against any employee in regard to hishire, tenure, or terms and conditions of his employment, soas to discourage membership in, affiliation with, sympathyfor, or lawful activity on behalf of Textile Workers Unionof America, AFL-CIO, CLC, or any other labor organiza-tion.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirright to self-organization.2.Take the following affirmative actions, necessary toeffectuate the policies of the Act:(a) Offer Loye M. Price immediate and full reinstatementtoher former position or, if it no longer exists, to asubstantially equivalent first-shift position, without preju-dice to her seniority or other rights and privileges; andmake her whole for any loss of pay suffered, as well asbabysitter charges expended by her, in consequence of herdiscriminatory shift transfer on or about March 5 and herunlawful dismissal on or about March 26 or 30, 1973, inthemanner set forth in the "Remedy" portion of theDecision of which this Order forms a part.(b)Preserve and upon request make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to determine the amount of backpay and othersums due under and the extent of compliance with theof absenteeism on the first shift-raisingadditional doubts asto thebonafidesof Respondent's precipitate transfer of Mrs.Price,alone of all first-shift batteryfillers, to the unwanted second shift,so In the event no exceptions are filedas provided by Section 102.46 oftheRules and Regulations of the NationalLaborRelationsBoard, thefindings,conclusions,and recommendedOrder whichfollows herein shall,as providedin Section 102.48 of those Rules and Regulations, be adoptedby the Boardand become its findings,conclusions,and Order,and allobjections thereto shall be deemed waived for all purposes. 486DECISIONSOF NATIONAL LABOR RELATIONS BOARDterms ofthis Order.(c) Post at its Revolution plant premises in Greensboro,North Carolina, copies of the notice attached heretomarked "Appendix."51 Copies of said notice, on formsprovided by the Board's Regional Director for Region 11shall,afterbeing signed by Respondent's authorizedrepresentative,be posted in said premises by Respondentimmediately upon receipt thereof and maintained by it for60 consecutivedaysthereafter in conspicuous placesincluding all places where notices to employees arecustomarily posted.Reasonablesteps shall be taken toinsurethatsaid notices are not altered, defaced, or coveredby any othermaterial.(d)NotifytheRegionalDirector forRegion 11 inwriting,within 20 days from the date of this Order, whatstepsRespondenthas taken to comply therewith.IT IS FURTHER ORDERED,that the consolidated amendedcomplaint herein dated April 30, 1973, beand the same isherebydismissed in all respects 52 not hereinfound to haveconstituted violations of said Act.si In the event that the Board'sOrder is enforced by a Judgment of aOrder of the National Labor Relations Board."United States Court of Appeals,the words in the Notice reading"Posted by52 I.e.,pars.7(a) through 7(1), 8, and 9;and paragraphs 12 through 15Order of the National Labor Relations Board"shall be changed to"Postedonly insofar as they relate to said paragraphs 7(a) through 7(1), 8, and 9.Pursuant to a Judgment of the United States Court of Appeals Enforcing an